 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   THUY VI THI WAGNER
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:12-cr-00290-DAD-1
12                   Plaintiff,                   STIPULATION TO MODIFY CONDITION OF
                                                  SUPERVISED RELASE PURSUANT TO 18
13           vs.                                  U.S.C. § 3583(e)(2) AND ORDER
14   THUY VI THI WAGNER,
                                                  Hon. Dale A. Drozd
15                   Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Henry Carbajal, counsel for plaintiff, and Assistant
19   Federal Defender Erin Snider, counsel for Defendant Thuy Vi Thi Wagner, that the condition of
20   release requiring Ms. Wagner to pay $60.00 per month toward restitution be modified as follows:
21   “The defendant shall pay any restitution, fine, and special assessment that is imposed by this
22   judgment and that remains unpaid in the amount of no less than $25.00 per month. The
23   defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
24   judgments, and any anticipated or unexpected financial gains to any unpaid restitution.” United
25   States Probation Officer Leon Dang, who supervises Ms. Wagner in the Northern District of
26   California, has indicated he does not object to this proposed modification.
27          On May 2, 2017, this Court established a $60.00 monthly payment schedule for Ms.
28   Wagner. See Petition to Modify the Conditions or Term of Supervision with Consent of the
 1   Offender, Docket No. 17, at 1-2. As described in the attached declaration, since May 2, 2017,
 2   Ms. Wagner’s financial circumstances have changed; specifically, her monthly rent has increased
 3   by $200.00 to $300.00 per month, which has made it difficult for her to continue paying $60.00
 4   per month toward restitution. Ms. Wagner understands that she is required to pay restitution to
 5   the best of her ability and, if her financial situation improves or she receives any “windfalls,” she
 6   is required to notify her probation officer.
 7          WHEREFORE, for the reasons set forth above, the parties request that this Court modify
 8   the special condition of release setting Ms. Wagner’s monthly restitution payment pursuant to 18
 9   U.S.C. § 3583(e)(2).
10                                                  Respectfully submitted,
11                                                  MCGREGOR W. SCOTT
                                                    United States Attorney
12
13   Date: October 31, 2018                         /s/ Henry Carbajal
                                                    HENRY CARBAJAL
14                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
15
16                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
17
18   Date: October 31, 2018                         /s/ Erin Snider
                                                    ERIN SNIDER
19                                                  Assistant Federal Defender
                                                    Attorney for Defendant
20                                                  THUY VI THI WAGNER
21
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                       2
 1                                                 ORDER
 2          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the condition of
 3   release set forth in the May 2, 2017 Petition to Modify the Conditions or Term of Supervision
 4   with Consent of the Offender is modified as follows: “The defendant shall pay any restitution,
 5   fine, and special assessment that is imposed by this judgment and that remains unpaid in the
 6   amount of no less than $25.00 per month. The defendant shall apply all monies received from
 7   income tax refunds, lottery winnings, inheritance, judgments, and any anticipated or unexpected
 8   financial gains to any unpaid restitution.”
 9
     IT IS SO ORDERED.
10
11      Dated:     October 31, 2018
                                                         UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                     3
